DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 	Claims 1-19 are pending 
	Claims 1-19 are rejected under 35 USC § 103

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 and 08/13/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
With regards to claim 4, the limitation on lines 2 of the claim recites “of source codes stored in a non-transitory computer-readable media which, which, when”. The word which is repeated and should be used once.
Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



 Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Na (US 9208823 B2) in view of Widder et al. (US 20190004944 A1).
Regarding Claim 1 Na discloses:  
A controller (Na: storage device 1000) for controlling an operation of a nonvolatile memory (Na: FIG. 1, nonvolatile memory device 170), the controller comprising  (Na: Col 4, ln 10-17:  "... FIG. 1, a computer system according to an embodiment of the inventive concept includes a storage device 1000, … storage device 1000 includes … a nonvolatile memory device 170"):  
a memory configured to store a map update list in which information of map segments whose mapping information is to be updated is registered (Na: Col 4, ln 46-50   " ... storing address map change information ... in the nonvolatile memory device 170 in the storage device 1000 when power supplied from the power supply unit 310 is abnormally turned off".  Na:  Col 6, ln 25-34: "The address map change information may include information regarding a position of data written ... logical band number, a virtual band number, and a finally accessed virtual address. … stored in the storage medium 150 or the nonvolatile memory device 170, ...". Na: col 28, ln 10-12: “For reference, three address map change information items including (LBNO, VB NO, and LA VA) are proposed in FIG. 30”. The address map change information is an example of update list.); and
an unmap module configured to  (Na: Fig. 4, processor 430. Na: Col 9, ln 53-56: "... FIG. 4, the disk drive 1000 according to an embodiment of a technical concept of the present invention includes ..., a processor 430". The processor 430 generates address map change list and and updates mapping info accordingly.): 
[generate a list information bitmap indicating map segments which are already registered in the map update list], 
check whether one or more unmap target map segments overlap the map segments registered in the map update list using the generate list information bitmap  (Na: Col 18, ln 59 – Col 19, ln 12: discloses both address map change information and address map information being loaded in RAM 470 from NVM and identifies the overlap and non-overlap mapping information as shown in fig 29 and fig 30 and allocates the non-overlapped ones present in changed list. ), and
selectively register the one or more unmap target map segments into the map update list according to the check result  (Na: 25, ln 53 – col 27, ln 65: Describes the operation in FIG. 22 and FIG. 23. FIG. 22 describes generating address map change information in response to a write request, FIG. 23 details how it checks if an allocation is available or exists, if it exists it allocates accordingly, if it does not it picks a new VB based on the zone. Thus it registers a different unmap target in the event that the selected address is already a target for a different write operation in the address map change information. Na: Col 14, ln 26-48: Describes an example mapping structure and marking virtual addresses for invalidation/unmap.).

Widder discloses:
generate a list information bitmap indicating map segments which are already registered in the map update list (Widder: [0050] “…the flash controller in the memory system may be configured to invalidate bits in a GAT bitmap according to operations which may modify the GAT…” Group Address Table (GAT). Widder: [0051] “… For example, the GAT may be 32 GB divided into 16 MB parts, so that there are 2048 GAT parts. With this size, the GATMAP may store a bitmap sized 256 bytes, where each bit in the GATMAP represents if the respective GAT part is valid or not…”. Widder: [0053] “… as shown in FIG. 3A, the flash controller may be configured to check in the GAT bitmap if the specific LBA to PBA translation bit is valid, and if valid (e.g., valid bit=1) …”. Widder divides the memory into parts/blocks and each part/block is assigned a bit that indicates if that part/block contains valid data (and the LBA to PBA mapping is valid) or if that part/block contains invalid data. Thus Widder teaches using bitmap to record validity information for the entire system.  In the combined system of Na and Widder, then, the bitmap of Widder is used instead of, or in addition to, the address map information of Na which is copied into the cache and updated with appropriate validity information when performing the mapping updates based upon the map change information (i.e. the list information bitmap is generated and indicates which segments belong to the update list).


Regarding Claim 7 Na discloses: 
An operating method of a controller for controlling an operation of a nonvolatile memory, the operating method comprising: 
receiving an unmap command having one or more unmap target logical addresses from a host  (Na: col 9, ln 1-3: "... address map change information generated whenever a data write operation is performed...". Na: col 6, ln 25-34: "The address map change information may include a logical band number ... a virtual band number allocated to the logical band, and a finally accessed virtual address in the virtual band allocated to the logical band."  Na:  col 39, ln 26-30: "The apparatus of claim 10, wherein data is always written to a new virtual address, and a previous virtual address is invalidated if the logical block address associated with the previous virtual address is written to a new virtual address". Invalidating a virtual address is similar to unmapping it.  A write command from the host triggers address map change and that triggers invalidating/unmapping previous/old virtual addresses. Hence unmap command is included in the write command that triggers the unmapping action);
The remaining limitations of claim 7 are similar to the limitations in claim 1 and is rejected for the same reasons mutatis mutandis.
The reasons for obviousness regarding claim 7 is same as those applied to claim 1 above.

Regarding Claim 11 Na discloses: 
A storage device (Na: storage device 1000) comprising: 
a nonvolatile memory (Na: FIG. 1, nonvolatile memory device 170);  
The remaining limitation of claim 11 is similar to the limitations in claim 1 and is rejected for the same reasons mutatis mutandis.
The reasons for obviousness regarding claim 11 is same as those applied to claim 1 above.
   
Regarding Claim 2 Na/Widder discloses: 
The controller according to claim 1, wherein the unmap module stores the generated list information bitmap in the memory (Widder: [0051] “… the GATMAP may store a bitmap sized 256 bytes, where each bit in the GATMAP represents if the respective GAT part is valid or not.”).
  The reasons for obviousness regarding claim 2 is same as those applied to claim 1 above.

Regarding Claim 14, it contains the similar limitation as in claim 2 and is rejected for the same reasons mutatis mutandis.
  The reasons for obviousness regarding claim 14 is same as those applied to claim 1 above.

Regarding Claim 3 Na/Widder discloses: 
The controller according to claim 2, wherein the unmap module erases the list information bitmap from the memory when the registering of the one or more unmap target map segments is completed (Na: col 21, ln 6-12: “The address map information management processor 430-2 stores the updated address map information stored in the RAM 470 to the disk 12 or the nonvolatile memory device 490. And then, the address map information management processor 430-2 executes process of deleting the address map change information stored in the RAM 470 and the nonvolatile memory device 490”. Since Na deletes address map change information Na: col 21, ln 9-12, the bitmap carrying info about each entry of that address map change information list becomes obsolete and new bitmap needs to be generated for next address map change information list. Marking some data segment (containing the old bitmap) obsolete is similar to erasing it).

  Regarding Claim 10, it has the same claim limitation as claim 3 and is rejected for the same reasons mutatis mutandis.
The reasons for obviousness regarding claim 10 is same as those applied to claim 3 above.

Regarding Claim 15, it contains the similar limitation as in claim 3 and is rejected for the same reasons mutatis mutandis.
The reasons for obviousness regarding claim 15 is same as those applied to claim 3 above.

Regarding Claim 4 Na/Widder discloses: 
The controller according to claim 1, wherein the unmap module is a group of source codes stored in a non-transitory computer-readable media which, which, when executed by the controller, cause the controller to perform the operations of generating the list information bitmap, checking whether the one or more unmap target map segments overlap the map segments registered in the map update list, and registering the one or more unmap target map segments into the map update list.   (Na: Col 5, ln 59-67: "With reference back to FIG. 1, ... the processor 110 may include a code object management unit, and may load a code object stored in the storage medium 150 to the RAM 130 by using the code object management unit. The processor 110 loads code objects to the RAM 130 for executing the method for managing address map information and the access method in a disk drive according to the flow charts of FIGS. 17 to 24, and the method for managing address map information through a network according to the flow chart of FIG. 41". Na and Widder teach the checking and registering as presented for claim 1 above and this “group of source codes” is taught to perform those functions).
   The reasons for obviousness regarding claim 4 is same as those applied to claim 1 above.

Regarding Claim 5 Na/Widder discloses: 
The controller according to claim 1, wherein the map update list includes N spaces in which the information of the map segments to be updated is registered, where N is a natural number equal to or more than 2. (Na: Col 28, ln 13-16: "... In case in which the size of the address map change information list is designed to store ten address map change information items, when ten address map change information items are stored in the address map change information list, it becomes a full state." Ten is a natural number and is more than 2).
The reasons for obviousness regarding claim 5 is same as those applied to claim 1 above.

Regarding Claim 16, it contains the similar limitation as in claim 5 and is rejected for the same reasons mutatis mutandis. 
The reasons for obviousness regarding claim 16 is same as those applied to claim 1 above.
  
Regarding Claim 6 Na/Widder discloses: 
The controller according to claim 5, wherein the list information bitmap includes M bits corresponding to a plurality of map segments, respectively, wherein M is a natural number equal to or more than 2 and is larger than N (Widder: [0050] “…the flash controller in the memory system may be configured to invalidate bits in a GAT bitmap according to operations which may modify the GAT…” Group Address Table (GAT). Widder: [0051] “… For example, the GAT may be 32 GB Na and Widder teach the map information (the GAT bitmap of Widder) is loaded into the RAM in addition to the map update list.  The GATMAP represents a bitmap of all the VB/LB (virtual/logical band) of the entire logical space to indicate which band is present or not present in the address map change information list (map update list), thus it is larger than the address map change information (update list) that only contains 10 entries.).   
   The reasons for obviousness regarding claim 6 is same as those applied to claim 1 above.

Regarding Claim 17, it contains the similar limitation as in claim 6 and is rejected for the same reasons mutatis mutandis.  
The reasons for obviousness regarding claim 17 is same as those applied to claim 1 above.

Regarding Claim 8 Na/Widder discloses: 
The operating method according to claim 7, wherein generating the list information bitmap comprises forming a bitmap in which bits corresponding to the map segments registered in the map update list are set to a first value indicating a 'set' state,   and bits corresponding to the other map segments are set to a second value indicating a 'reset' state  (Widder: [0053] “… as shown in FIG. 3A, the flash controller may be configured to check in the GAT bitmap if the specific LBA to PBA translation bit is valid, and if valid (e.g., valid bit=1) …”. Each bitmap location has one bit and can have either ‘1’ or ‘0’. The value ‘1’ is similar to ‘set’ state and ‘0’ is similar to ‘reset’ state. ).
The reasons for obviousness regarding claim 8 is same as those applied to claim 1 above.

  Regarding Claim 18, it contains the similar limitation as in claim 8 and is rejected for the same reasons mutatis mutandis.  
The reasons for obviousness regarding claim 18 is same as those applied to claim 1 above.

Regarding Claim 9 Na/Widder discloses: 
The operating method according to claim 8, wherein checking whether the one or more unmap target map segments related to the one or more unmap target logical addresses overlap the map segments registered in the map update list comprises checking whether bits corresponding to the one or more unmap target map segments in the list information bitmap have the first value (Widder: [0053] “… as shown in FIG. 3A, the flash controller may be configured to check in the GAT bitmap if the specific LBA to PBA translation bit is valid, and if valid (e.g., valid bit=1) …”.  The bitmap in Na/Widder system indicates present or not present of a VB/LB  in the ‘address map change information’ list and have the option to set it as ‘1’ or first value if address map change information’ indicates that the VB/LB is to be unmapped ).  
The reasons for obviousness regarding claim 9 is same as those applied to claim 1 above.

  Regarding Claim 19, it contains the similar limitation as in claim 9 and is rejected for the same reasons mutatis mutandis.  
The reasons for obviousness regarding claim 19 is same as those applied to claim 1 above.

Regarding Claim 12 Na/Widder discloses:
The storage device according to claim 11, wherein the controller is configured to generate the list information bitmap in response to receiving an unmap command including one or more unmap target logical addresses from a host (Widder: [0050] “…the flash controller in the memory system may be configured to invalidate bits in a GAT bitmap according to operations which may modify the GAT…” Group Address Table (GAT). Widder: [0053] “… as shown in FIG. 3A, the flash controller may be configured to check in the GAT bitmap if the specific LBA to PBA translation bit is valid, and if valid (e.g., valid bit=1) …”. Na: col 9, ln 1-3: "... address map change information generated whenever a data write operation is performed...". Na: col 6, ln 25-34: "The address map change information may include a logical band number ... a virtual band number allocated to the logical band, and a finally accessed virtual address in the virtual band allocated to the logical band."  Na:  col 39, ln 26-30: Invalidating a virtual address is similar to unmapping it.  A write command from the host triggers generating ‘address map change information’ list and that triggers invalidating/unmapping previous/old virtual addresses. Hence unmap command is included in the write command that triggers the unmapping action. Once that command is received the bitmap in NA/Widder system generates the bitmap indicating if some VB/LB is to be unmapped (present/not present in the bitmap) based on info in ‘address map change information list. ); 
    The reasons for obviousness regarding claim 12 is same as those applied to claim 1 above.

Regarding Claim 13 Na/Widder discloses:
The storage device according to claim 12, wherein the one or more unmap target map segments correspond to map segments including logical addresses of the one or more unmap target logical addresses (Na: Col 18, ln 59 – Col 19, ln 12: discloses both address map change information and address map information being loaded in RAM 470 from NVM and identifies the overlap and non-overlap mapping information as shown in fig 29 and fig 30 and allocates the non-overlapped ones present in changed list.).
  The reasons for obviousness regarding claim 13 is same as those applied to claim 1 above.

  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Traut (US 6651132 B1): Teaches a method for tracking the changes to the emulated page tables of a host computer system in which each memory location accessed by the guest computer system is placed on one of several hierarchical address translation lists maintained by the host computer system.
Kanno (US 20190129841 A1): Teaches a computing system that transmits to a storage device a write request designating a first logical address for identifying first data to be written and a length of the first data. The computing system receives from the storage device the first logical address and a first physical address indicative of both of a first block selected from blocks except a defective block by the storage device, and a first physical storage location in the first block to which the first data is written. The computing system updates a first table which manages mapping between logical addresses and physical addresses of the storage device and maps the first physical address to the first logical address.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138      
                             
/William E. Baughman/Primary Examiner, Art Unit 2138